PHILLIPS, Judge.
When the custody of a child has been judicially established custody can be changed by subsequent order only upon it appearing that there has been a substantial change in circumstances that affects the welfare of the child. Shepherd v. Shepherd, 273 N.C. 71, 159 S.E. 2d 357 (1968); Rothman v. Rothman, 6 N.C. App. 401, 170 S.E. 2d 140 (1969); G.S. 5043.7(a). Defendant rightly contends that no such change has been established. The modifying order notes only the following changes as having occurred since the initial order giving defendant primary custody was entered: Instead of working for the landscaping concern and leaving the child in day care during working hours, as he did earlier, defendant now works for H&C Fisheries making approximately $210 a week and keeps the child with him at the fishery during the day. Instead of living with her mother and working at K&W as before, plaintiff now lives across the street in a mobile home she bought and works for Purolator making approximately $225 a week, substantially more than she earned before; and she has plans to leave the child with her mother and other relatives while she is at work, and to marry one Mike Mansfield in the near future. Nothing in the record suggests, and the court did not find, that these changes have adversely affected, or will adversely affect, either the welfare of the child or defendant’s fitness to continue having primary custody of him. Thus, the change in custody from that previously established is not authorized and the order is vacated.
Vacated.
Judges BeCTON and GREENE concur.